


REGAL BELOIT CORPORATION -- 2013 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD
[Name]
[Address]


Dear _____________________:


You have been granted an award of Performance Share Units (an “Award”) under the
Regal Beloit Corporation 2013 Equity Incentive Plan (the “Plan”) with the
following terms and conditions:


Grant Date:
__________, 20__
Number of Performance
Share Units (“PSUs”):
Target: _________
Maximum: 2x Target

Performance Vesting:
The performance metric that will determine the number of PSUs you earn will be
the Company's cumulative ___ year total shareholder return over fiscal years
_____ (“TSR”) relative to the Company's designated peer group as set forth in
(the “Peer Group”). For purposes of calculating TSR, the trading price of the
Shares will be measured using the average trading price over the 90 days prior
to the first day of the performance period and the average trading price over
the 90 days ending on the last day of the performance period.


The number of PSUs earned will be as follows:


TSR at 25th Percentile of the Peer Group = Zero PSUs
TSR at 50th Percentile of the Peer Group = Target PSUs
TSR at 75th Percentile of the Peer Group = Maximum PSUs


The number of PSUs earned will be interpolated between (i) zero and Target PSUs
for performance between the 25th Percentile of the Peer Group and the
50th Percentile of the Peer Group, or (ii) Target PSUs and Maximum PSUs for
performance between the 50th Percentile of the Peer Group and the
75th Percentile of the Peer Group. Any PSUs that are earned based on performance
will be earned on the date that the Administrator certifies the achievement of
the applicable level of relative TSR. Any PSUs that are not earned on such date
shall be forfeited.


An example of the calculation of the number of PSUs earned is included as
_________.


If your employment or service with the Company and its Affiliates terminates
(voluntarily or involuntarily) before the PSUs have been earned, then all
unearned PSUs will be forfeited. Exceptions to this rule are made for certain
types of terminations, including termination due to death or Disability, in
accordance with the terms of the Plan.

Issuance of Shares:
As soon as reasonably practicable after any PSUs have been earned, the Company
will issue to you or a designated brokerage firm a number of Shares equal to the
number of PSUs that have been earned. In all events such settlement of any
earned PSUs shall occur no later than March 15 of the year following the year in
which the PSUs are earned unless delivery is deferred pursuant to a nonqualified
deferred compensation plan in accordance with the requirements of Section 409A
of the Code, and subject to applicable withholding.

Change of Control:
Upon a Change of Control, this Award will be treated as provided in the Plan.





--------------------------------------------------------------------------------




Transferability of
Shares:
By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.
Rights as Shareholder:
You will not be deemed for any purposes to be a shareholder of the Company with
respect to any of the PSUs unless and until Shares are issued therefor.
Accordingly, prior to Shares being issued to you as a result of PSUs being
earned, you may not exercise any voting rights and you will not be entitled to
receive any dividends, dividend equivalent payments and other distributions paid
with respect to any such Shares underlying the PSUs.

Transferability of Award:
Except as otherwise provided in the Plan, you may not assign, alienate, sell or
transfer this Award for any reason, other than under your will or as required by
the laws of descent and distribution. This Award also may not be pledged,
attached or otherwise encumbered. Any purported assignment, alienation, sale,
transfer, pledge, attachment or encumbrance of this Award in violation of its
terms shall be null and void and unenforceable against the Company or any
Affiliate.
Tax Withholding:
To the extent that the earning or payment of the PSUs results in income to you
for Federal, state or local income tax purposes, or the Company is otherwise
required to withhold amounts with respect to the PSUs, you shall deliver to the
Company at the time the Company is obligated to withhold amounts, such amount as
the Company requires to meet the statutory withholding obligation under
applicable tax laws or regulations, and if you fail to do so, the Company has
the right and authority to deduct or withhold from payment under this Award or
other compensation payable to you an amount sufficient to satisfy its
withholding obligations. You may satisfy the withholding requirement in
connection with the earning of PSUs, in whole or in part, in cash or by electing
to have the Company withhold for its own account that number of Shares otherwise
deliverable to you upon the earning of the PSUs having an aggregate Fair Market
Value sufficient to satisfy the Company's withholding obligation; provided that,
to the extent required for the Company to avoid an accounting charge, the amount
to be withheld may not exceed the total minimum federal, state and local tax
withholding obligations. Your election must be irrevocable, in writing, and
submitted to the Secretary of the Company before the date on which the
applicable withholding obligation arises.





--------------------------------------------------------------------------------




Restrictive Covenants:
By accepting this Award, you agree that this Award shall be subject to
forfeiture, and any gains pursuant to this Award shall be subject to
disgorgement, if (1) while you are employed by or in service with the Company or
any Affiliate, you compete with the Company or an Affiliate, participate in any
enterprise that competes with the Company or an Affiliate or use or disclose,
other than as expressly authorized by the Company, any confidential business
information or trade secrets that you obtain during the course of your
employment or service with the Company or any Affiliate; or (2) after you are no
longer employed by or in service with the Company or any Affiliate, you are
determined by the Administrator in its reasonable discretion (A) to be in breach
of any confidentiality, noncompetition, nonsolicitation or similar agreement
between you, on the one hand, and the Company or any Affiliate, on the other
hand (your “Restrictive Agreement”), or (B) while this Award is in effect, to
have engaged in conduct that would have constituted a breach of your Restrictive
Agreement if such Restrictive Agreement were then in effect.
Miscellaneous:
●As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award and the Plan shall be
interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Award or the Plan and any determination made
by the Administrator pursuant to this Award or the Plan shall be final, binding
and conclusive.
●As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award, and any Shares issued or
cash paid pursuant to this Award, shall be subject to (1) any recoupment,
clawback, equity holding, stock ownership or similar policies adopted by the
Company from time to time (to the extent contemplated by such policies) and (2)
any recoupment, clawback, equity holding, stock ownership or similar
requirements made applicable by law, regulation or listing standards to the
Company from time to time (to the extent contemplated by such requirements).
●This Award may be amended only by written consent signed by both you and the
Company, unless the amendment is not to your detriment. Notwithstanding the
foregoing, this Award may be amended or terminated by the Administrator or the
Company without your consent in accordance with the provisions of the Plan.
●The failure of the Company to enforce any provision of this Award at any time
shall in no way constitute a waiver of such provision or of any other provision
hereof.
●This Award shall be binding upon and inure to the benefit of you and your heirs
and personal representatives and the Company and its successors and legal
representatives.
 ●This Award may be executed in counterparts.

Prospectus
Delivery/Access:
●By signing this Award you acknowledge that a prospectus for the Plan, along a
copy of the Plan and the Company's most recent Annual Report to Shareholders has
been made available to you via the Company's Intranet Website at the following
address under the heading “Equity Plan Materials”:
http://rbweb.corp.regalbeloit.com/func/legal/priv/index.aspx
●A paper copy of the prospectus for the Plan is also available to participants
upon request.





This Award is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Award and definitions of capitalized
terms used and not defined in this Award can be found in the Plan.






--------------------------------------------------------------------------------




BY SIGNING BELOW AND ACCEPTING THIS PERFORMANCE SHARE UNIT AWARD, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE HAVING READ THIS AWARD AND THE PLAN.


REGAL BELOIT CORPORATION




By: ____________________________        ___________________________________
Name:                             Participant
Title:














